


 
Exhibit 10.24




 
February 11, 2005
 





Mr. Andrew H. Tisch
667 Madison Avenue
New York, New York 10021


Dear Mr. Tisch:


Reference is made to your Employment Agreement with Loews Corporation (the
“Company”), dated January 1, 1999, as amended by agreements dated as of January
1, 2002, January 1, 2003 and as of January 1, 2004 (the “Employment Agreement”).


This will confirm our agreement that the Employment Agreement is amended as
follows:


1. Term of Employment. The period of your employment under and pursuant to the
Employment Agreement is hereby extended for an additional period through and
including March 31, 2007 upon all the terms, conditions and provisions of the
Employment Agreement, as hereby amended.


2. Compensation. You shall be paid as basic compensation (the “Basic
Compensation”) for your services to the Company and its subsidiaries under and
pursuant to the Employment Agreement a salary at the rate of Nine Hundred
Seventy-Five Thousand ($975,000) Dollars per annum through March 31, 2007. Basic
Compensation shall be payable in accordance with the Company’s customary payroll
practices as in effect from time to time, and shall be subject to such increases
as the Board of Directors of the Company, in its sole discretion, may from time
to time determine.


3. Incentive Compensation Plan. In addition to receipt of Basic Compensation
under the Employment Agreement, you shall participate in the Incentive
Compensation Plan for Executive Officers of the Company (the “Compensation
Plan”) and shall be eligible to receive incentive compensation under the
Compensation Plan as may be awarded in accordance with its terms.


4. Other Compensation. The compensation provided pursuant to this Letter
Agreement shall be exclusive of compensation and fees, if any, to which you may
be entitled as an officer or director of a subsidiary of the Company.


Except as herein modified or amended, the Employment Agreement shall remain in
full force and effect.
 
 
 


--------------------------------------------------------------------------------



Mr. Andrew H. Tisch
As of February 11, 2005
Page 2




If the foregoing is in accordance with your understanding, would you please sign
the enclosed duplicate copy of this Letter Agreement at the place indicated
below and return the same to us for our records.



   
Very truly yours,
             
LOEWS CORPORATION
                   
By:
/s/ Gary W. Garson
     
Gary W. Garson
     
Senior Vice President
 



ACCEPTED AND AGREED TO:
     
/s/ Andrew H. Tisch
 
Andrew H. Tisch
 




 
2

--------------------------------------------------------------------------------

